﻿


1.	Mr. President, I wish to congratulate you on your unanimous election to the presidency of this Assembly. I trust that your judgement, skill and, even more, your renowned integrity in your country's political life and in international relations will facilitate the achievement of our objective of reaching the right decisions on most issues on our long agenda. My country enjoys excellent relations with your great country, Colombia. The bonds of friendship between our two nations and our common commitment to peace in the world and to the promotion of the universal well-being of mankind should assure you of the full co-operation of my delegation.
2.	May I also take this opportunity to extend our congratulations to Mr. Lazar Mojsov of Yugoslavia, the President of the thirty-second session of the General Assembly, for the excellent manner in which he handled the responsibilities of his high office. During his tenure of office the Assembly held a number of sessions at which important decisions were taken. We are all indebted to him for his inspiring leadership.
3.	Our Secretary-General continues to enjoy our admiration for his relentless search for a just, equal and hate-free world in which all States and peoples will live in peace and harmony on the basis of interdependence. Nigeria is encouraged by his dedication to the fulfilment of these hopes and aspirations in conformity with the Charter of the United Nations. We are convinced that he will continue to enrich the Organization in his leadership role.
4.	We seize this opportunity to welcome among us the new of Solomon Islands. We congratulate the leaders of new State. We hope that the United Nations, and in particular its specialized agencies, will assist the new State and thus enable it to consolidate its independence.
5.	At the same time, we regret that, almost 18 years after the overwhelming adoption by the General Assembly in its resolution 1514 (XV) of the Declaration on the Granting of Independence to Colonial Countries and Peoples, some States remain under colonial domination. All peoples of the world, regardless of race, colour or religion, should by now have been able to exorcise their inalienable right to self-determination, freedom and independence.
6.	The General Assembly cannot justifiably claim that it has fulfilled the hopes and yearnings of the founding fathers of the Organization. We recall that they did "reaffirm faith in... the dignity and worth of the human person, in the equal rights of men and women and of nations large and small".
7.	We are at a crossroads. The question is, Where do we go from here? The signposts are clear: to disaster and chaos; or to peace, security and co-operation.
8.	Fortunately, the lessons of history are abundant and dynamic. The options have always been there. The choice should now have become clear. Mere hope is transient, while existing fears by a few appear precisely articulated. The divisive consequences of the extant concept of three worlds are real but they are redeemable. We can march together, like soldiers on parade, even though sometimes we are out of step one with another.
9.	Equality and equity should therefore be the dynamic instruments for change and direction. Our goals should be peace and prosperity for all based on universal and mutual confidence; their attainment demands an enlightened modification of self-perpetuating national goals and policies. These modifications will, no doubt, pose severe challenges to the dedication of all nations, large and small, weak and strong, to the objectives of the Charter of the United Nations.

10.	During the past year important strides have been taken. The General Assembly concluded three special sessions on major issues ranging from peace-keeping and decolonization to the attempt to achieve a new world without war. In addition, two global conferences were convened within the framework of the United Nations further to arouse the conscience of mankind against racism and racial discrimination. A third set out to mobilize the capacities of developing countries for collective self- reliance. Those gatherings were designed to steer humanity 
towards a better world. The United Nations today continues to provide the flywheel for a forward movement in that direction. Our faith in the United Nations' ability to light the way so that we can see our path clearly is total and complete.
11.	My delegation observes with concern the vicissitudes experienced in our efforts to establish a New International Economic Order. We in Nigeria fully appreciate the enormity of the real development problems facing developing countries. There is clear evidence that these problems are, in fact, getting worse and are threatening stability, order and good government in some countries.
12.	It has been claimed that the countries of the world are making their best efforts within the bounds of existing national socio-economic constraints. But it is also true that there are now at hand the economic and technological means in the world to end the progressive and definitely controllable drift to chaos in international economic relations.
13.	That suggests that abject poverty and its effects on the quality of life of the peoples in developing countries can and should be effectively attacked globally. It should become the priority issue requiring international action that is sufficiently responsive to the needs of the developing countries as determined by them on the basis of mutuality of interests.
14.	The tragic paradox of unmitigated want in the midst of increasing affluence in developed countries has been recognized. It has even provided the motive force for the spontaneous expression of generalized goodwill concerning the establishment of the New International Economic Order. In the view of my delegation, that is not enough. Developing countries need more than mere commitments. They want a' fundamental change in the structure of international economic relations. They want effective participation in the decision-making processes, particularly as regards international economic negotiations on all issues bearing on the New International Economic Order. They reiterate that these negotiations should be conducted within the framework of the United Nations system. In short, they want a clear voice in the decisions that affect the management of the world economy.
15.	I have dwelt advisedly on the need for discussions and negotiations on the fundamental issues of the New International Economic Order because the alternative is confrontation, which is divisive and may not be results- oriented. Mere palliatives, along the traditional lines of donor and recipient, not only are peripheral to the structural economic problems of developing countries, but also inhibit their self-reliance and sustained growth. These negotiations, therefore, should not degenerate into seminar-type sessions inconclusive in nature and replete with frustrations.
16.	It is in this context that my delegation feels gravely concerned at the apparent difficulties which have not allowed the Committee on the" establishment of the New International Economic Order, the Committee Established under General Assembly Resolution 32/174, which was adopted unanimously, to settle down to its business of negotiating, through discussions, concrete action-oriented decisions on global issues to bring about an orderly improvement in the structure of the world economy.
17.	My delegation feels that all the outstanding obstacles to the effective mobilization of the full potential of that Committee should be removed at this current session. Accordingly we urge all countries to co-operate in ensuring that agreement is reached when the matter is considered after the conclusion of the general debate. We fear that unless that is done the authority of the General Assembly could be severely eroded.
18.	It seems that there were some silver linings mentioned in the statements of some delegations more directly involved in the development of international co-operation bearing on the New International Economic Order. I also hope that those expressions of intent will be translated into concrete proposals to promote negotiations on the establishment of the New International Economic Order. In relation to this question, we feel that the ongoing dialogue between the centrally planned and market economy countries in Europe will generate the necessary commitments of all parties to it in order to ensure the active participation of every industrialized country in Europe in major global negotiations bearing on developments and international economic co-operation in accordance with the Declaration and Programme of Action cm the New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)].
19.	We note with regret that certain developed countries are contemplating unilateral legislation affecting the exploration and exploitation of the deep sea-bed beyond the national jurisdiction of Member States. That would certainly be a violation of United Nations General Assembly resolution 2749 (XXV) in which this Assembly solemnly declared, inter alia: "The sea-bed and ocean floor, and the subsoil... as well as the resources of the area, are the common heritage of mankind." We join the Group of 77 in appealing to those concerned to respect the wishes of the majority of mankind on that particular issue.
20.	The first special session of the General Assembly on disarmament that was ever held marked a new stage in the efforts of the United Nations to save mankind from self-destruction. That session was convened because of the arms race and the development and deployment of new weapons of mass destruction.
21.	Military research and development in the nuclear- weapon States continue to consume vast human and financial resources. We' note the competing reaction among nuclear-weapon States in order to achieve nuclear parity. This locks up funds which otherwise would have been used for development. As stated in the Final Document of the special session [resolution S-10/2], disarmament has clearly become an imperative and most urgent task facing the international community. The United Nations, therefore, must be in vanguard of efforts towards general and complete disarmament.
22.	In this regard we welcome the decision of the special session to establish the United Nations Disarmament Commission. We are happy that this new Commission will be a deliberative body and a subsidiary organ of the General Assembly, and will consider and make recommendations on various problems in the field of disarmament. We hope that it will provide viable follow-up machinery for the decisions and recommendations of the special session devoted to disarmament.
23.	My delegation is also encouraged that the Conference of the Committee on Disarmament has now, in effect, been streamlined and democratized. We are glad that the institution of co-chairmanship that has in the past caused irritation has now, by unanimous decision, been discarded. I am happy that, like France, all other countries will now find the stage more propitious for participating in the new Committee on Disarmament. It is also our hope that the ambiguities in the language of the Final Document of the special session concerning the Committee on Disarmament will not create any problems and that the procedure of decision by consensus will not hamper the decision-making process and inhibit progress.
24.	It is in this light that my delegation looks forward to the early implementation of the Programme of Action [resolution S-10/2, sect. Ill], so that the options presented and the enthusiasm generated by the special session will not be whittled away. It is our hope that an early conclusion of an agreement at the second series of the Strategic Arms limitation Talks would give impetus to the new disarmament programme.
25.	The issue of the universal protection and enjoyment of human rights has become so emotive and embroiled in East-West confrontations as to becloud the real essence of the role of the United Nations in this regard.
26.	Viewing the issue from this standpoint, the Nigerian delegation will neither seek nor participate in purely political interpretations of the concept of human rights. Rather, we shall actively join hands with other countries in arriving at a workable arrangement, whereby General Assembly resolution 32/130 would be accorded the central position it should occupy in all the deliberations on this issue in the Third Committee. We shall also continue to support new efforts to strengthen the United Nations' capacity for the promotion and protection of human rights at national and regional levels.
27.	In the Middle East, despite all efforts and some new elements, real peace still eludes the region. The situation in the region, for a mixture of compelling reasons, vitally affects not only international peace and security, but the interests of the world community as a whole. There appears to be no respite from the mounting wave of the violence that has plagued the entire region for more than three decades.
28.	Turning to the Camp David accords,  my delegation welcomes all initiatives in the direction of peace. All the same, we must remember that what we have is a framework, and that the road to final peace is still both long and arduous. However, I wish to emphasize the fact that the
United Nations over the years has established broad principles for a resolution of the Middle East problem. These include Israel's unconditional and total withdrawal from Arab lands occupied in the June 1967 war, in accordance with relevant resolutions of the General Assembly and, more particularly, resolutions 242(1967) and 338 (1973) of the Security Council. Any solution must also take into consideration the inalienable rights of all Palestinians—I repeat, all Palestinians—to self-determination and independence within recognized borders of their own.
29.	In short, our goal will be to find a comprehensive solution that will obtain broad support from all peoples directly concerned so that, in the end, we do not merely exchange another Middle East war for a dangerous escalation in tension or, indeed, an increasingly violent situation of "no war, no peace" brought about by the failure of the international community to solve the Palestinian problem.
30.	The major area of serious concern to my delegation is southern Africa. The situation in Zimbabwe is still very explosive. Since the thirty-second session, we have witnessed fresh steps taken by the rebel leader, Ian Smith, further to consolidate his illegal regime.
31.	Early this year the rebels established a so-called multiracial transitional administration in preparation for majority rule. Yet the hardships and sufferings of the majority African population continue. Indeed, the brutal killing of defenceless Zimbabweans has not abated. Smith explains away these killings and other related atrocities by his notorious Selous Scouts as casualties resulting from "cross-fire" or breaches of curfew. At the same time, the acts of aggression against independent African States have been stepped up.
32.	We state once again that no solution of the Rhodesian problem will bring lasting peace unless it has the support of all the principal parties to the conflict. They must include, in particular, the Patriotic Front, which has borne the brunt of the struggle for majority rule.
33.	An arrangement that seeks to hand over power to black surrogates of white minority rule is doomed to fail. Only simpletons or people without any interest in genuine independence for Zimbabwe can give support to this fraud.
34.	We support those who believe that an all-party conference holds out the last, best hope for securing a peaceful settlement. However, there is clear evidence of deliberate sabotage of such a conference by the illegal regime of Ian Smith. In the past few weeks, there has been an intensification of mass arrests and the disappearance of hundreds of the supporters of the Patriotic Front. The nationalist forces, however, continue to break the backbone of rebel resistance. Together with the front-line States, we have been working on borrowed time to ensure that the end-result will not be to divide the country into camps of victors and vanquished. We envisage a settlement acceptable to all the elements central to the issue. We remain convinced that an all-party conference could provide the best forum for resolving outstanding differences so as to pave the way to genuine democratic rule.
35.	In this regard, it is a matter of grave concern to the Nigerian delegation that some members of the United
States Congress have thought it fit to invite the leader of the rebel regime to appear before the Congress on the issue of majority rule in Zimbabwe. It is well known that past Anglo-American attempts to convene an all-party conference have been frustrated by the recalcitrant attitude of Ian Smith and his clique. Unfortunately, this invitation will be used by Ian Smith and his supporters in Congress to promote the internal settlement and also to whip up sentiments both in Congress and among the American public for the possible lifting of the sanctions imposed by the United Nations on the rebel regime. It would be tragic if this invitation to Ian Smith should be the first in a chain of events that can lead only to the escalation of the conflict with the consequent tragic loss of lives.
36.	I now turn to Namibia. The international community is once again faced with the intransigence of the Pretoria regime, which continues to maintain its illegal presence in that Territory.
37.	After 18 months of intensive negotiations, we have taken decisive action, as is evident from the adoption by the Security Council of resolution 435 (1978). We congratulate the South West Africa People's Organization [SWAPQJ for exercising restraint and for its co-operation. We hope the five Western Powers who initiated the plan for a settlement  will continue to give full support to the Secretary-General for the implementation of the settlement proposals in accordance with Security Council resolution 435 (1978) and within the context of the norms of resolution 385 (1976) of the Security Council.
38.	The fact that I have highlighted matters of concern to my delegation, mainly in the Middle East and southern Africa, should not be construed as showing a lack of sensitivity on our part in respect of other areas of tension in the world. In Cyprus, for example, we remain concerned that the presence of foreign troops, in violation of the territorial integrity of the country, still persists in spite of resolutions of the General Assembly and the Security Council. We deplore all manoeuvres by outsiders to divide the country and we demand the unconditional withdrawal of all alien forces to permit genuine reconciliation between the two major communities on the island.
39.	Similarly, we call on all peace-loving countries in the world, and especially those that have the requisite political leverage on Guatemala, to use their influence and persuade Guatemala to comply with resolution 31/50 of 1 December 1976 by allowing Belize to proceed to independence in security, with its territorial integrity intact.
40.	To us in Nigeria, and I believe to all people of African descent and all freedom-loving nations of the world, the situation in the southern part of our continent, especially in South Africa, is a festering sore. It is a constant reminder of the indignity and inhumanity to which the black man has been subjected. It has its roots in colonialism. It is sustained by political and economic interests from outside the continent. It reflects the pervasive nature of racism in the world. The central theme of the problem of southern Africa is apartheid. The culprit is the racist regime in Pretoria.
41.	The World Conference for Action Against Apartheid, held at Lagos in 1977, was a watershed in international action against apartheid. Its success resounded the world over. It instilled new hopes in the hearts of the oppressed. Yet barely one year later, at the World Conference to Combat Racism and Racial Discrimination in Geneva, the international community failed to give the struggle greater dimensions. I must here express the dissatisfaction of my delegation at the outcome of the Geneva Conference. Indeed, its results seem a set-back to the accomplishment of the Lagos Conference. One would have thought that the Western countries  which pulled out of the Geneva Conference, would have appreciated the scope and importance of the broader issues of racism and racial discrimination and their grave consequences throughout the world, in particular in southern Africa. Their action cannot but give Pretoria solace. It allows an impression to be created that Pretoria has strong supporters.
42.	We in Nigeria are convinced that the longer the racist regime in Pretoria exists, the more grave and bloody the racial conflagration will be. We believe that increased and continuous pressure must always be brought to bear on Pretoria, whether on the battlefield or in international forums. It is our belief, first, that South Africa should be further isolated in all—and I stress "all"—areas of international endeavour; secondly, that South Africa should be treated as a culprit and not as a partner in any negotiation aimed at resolving the problems of southern Africa; thirdly, that as a matter of extreme urgency the Security Council should impose, as a minimum, sanctions on new loans to and investments in South Africa, and thereafter impose full and mandatory economic sanctions; and fourthly, that the international community should step up assistance to the national liberation movement in South Africa.
43.	For its part, Nigeria will be unrelenting in its support for the oppressed people of South Africa. We shall continue to give diplomatic, political, financial and material assistance to the national liberation movement. We shall continue to press for the isolation of South Africa and its allies and friends in all international forums. As for the people of Nigeria, their concern for the oppressed is reflected in their continued and generous donations to our national relief fund for southern Africa.
44.	It would be difficult for me to conclude this statement without recalling some of the tragic events that took place on our continent during the past year. There were, to say the least, crude attempts by neo-colonialist forces at the recolonization of Africa, in the guise of humanitarianism. Those blatant attempt's led to considerable loss of life and - property and have demonstrated to a great extent the weakness inherent in individual African countries, which is being exploited to the limit by those who wish us no good.'
45.	I cannot reflect this better than by referring to a portion of the statement which my Head of State, Lieutenant General Olusegun Obasanjo, made at the fifteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU] in Khartoum in July of this year:
"Let me at the outset reiterate Nigeria's position on the question of external intervention in the affairs of any
sovereign nation. We condemn all such interventions without reservation.
"We are, however, of the view that we need to be quite clear about what we mean by external intervention in the context of contemporary political developments in Africa. Typical examples of the kind of foreign interference we have in mind and which I believe were foreseen by the OAU Charter were the criminal mercenary-led aggressions against the Republic of Guinea in 1970, the externally organized invasion of the Republic of Benin in January last year and the recent foreign mercenary take-over of the Government of the Comoro Islands. These were operations purposely mounted in order to protect foreign interests and to subvert the stability and sovereignty of specific African States. Unless we wish to indulge in self-deception by avoiding unpalatable truths, we should recognize the recent intervention by certain ex-colonial European Powers in Central Africa for what it really was. Simply put, it is a most naked and unashamed attempt to determine what Africa's true collective interests should be. We reject the notion that Africa's interests or collective security needs can be discussed or determined by the Western nations or anybody else for that matter without our consent or without consultation with delegations mandated by the OAU".
It is my hope that those events will not be repeated in future.


















